Citation Nr: 0016402	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an service connection for residuals of a 
head injury.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the left elbow.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
pneumonia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for contusions of both 
heels.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1965 to October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision, in part denied service 
connection for head injury residuals, a shrapnel wound to the 
left elbow, bilateral hearing loss, and anxiety disorder.  
That decision also granted service connection for post-
traumatic stress disorder (PTSD), rated noncompensable.  The 
veteran disagreed with the level of disability assigned.  
Also on appeal is a May 1995 rating decision which determined 
that new and material evidence had not been submitted to 
reopen claims for service connection for contusions of both 
heels, or for residuals of pneumonia and bronchial problems.  
As it is clear that the veteran is claiming bronchitis as a 
residual of his pneumonia in service, the Board has 
recharacterized the issue as one for "residuals of 
pneumonia" to include the claim for bronchitis.  The veteran 
filed a notice of disagreement and properly perfected his 
appeal with regard to each of these issues.

By rating action dated July 1997, the RO granted a higher 30 
percent evaluation for the veteran's service-connected PTSD, 
and granted service connection for anxiety, incorporating 
evaluation of this disorder in the veteran's PTSD rating.  In 
August 1997, the veteran withdrew his appeal of his initial 
rating for PTSD.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the 
Board has no authority to proceed on an issue that has been 
withdrawn).


FINDINGS OF FACT

1.  There is no medical opinion, or other competent evidence, 
linking residuals of a head injury, residuals of shell 
fragment wound to the left elbow, or hearing loss to the 
veteran's active military service.  

2.  The veteran's claims for entitlement to service 
connection for residuals of a head injury, residuals of a 
shell fragment wound to the left elbow, and bilateral hearing 
loss, are not supported by cognizable evidence showing the 
claims are plausible or capable of substantiation.

3.  Following a rating action by the RO in June 1979, the 
veteran was notified in a letter dated July 1979 that his 
claims for service connection for heel contusion and 
pneumonia were denied; although he was provided his appellate 
rights, he did not initiate an appeal.

4.  The additional evidence submitted since the June 1979 
rating decision is comprised of the veteran's testimony, and 
VA outpatient records, dated between 1993 to 1999.  This new 
evidence does not bear directly and substantially upon the 
specific matter of whether a heel contusion or residuals of 
pneumonia and bronchitis had their onset during service; and, 
when considered alone or conjunction with all of the evidence 
of record, it has no significant effect upon the facts 
previously considered.






CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
residuals of a head injury, residuals of a shell fragment 
wound to the left elbow and bilateral hearing loss are not 
well-grounded, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to these 
claims.  38 U.S.C.A. §  5107(a) (West 1991); Morton v. West, 
12 Vet. App. 477 (1999).

2.  The June 1979 decision of the RO denying service 
connection for a heel contusion and residuals of pneumonia is 
final.  38 U.S.C.A. § 7105(a)-(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (1999).

3.  Evidence received since the June 1979 RO decision denying 
service connection for heel contusion and residuals of 
pneumonia is not new and material, and the veteran's claims 
for service connection for heel contusion and residuals of 
pneumonia have not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of Shell Fragment Wounds 
and Hearing Loss.

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  There is no record of a head injury, 
or injury to the elbow in service.  No abnormalities were 
noted on examination at separation from active service in 
October 1969 except for some identifying body marks, 
including a one-half inch scar on the upper left forearm, the 
same scar which was noted on examination at entry into 
service in September 1965.  His hearing at separation was 
noted to be 15/15 bilaterally, both whispered voice and 
spoken voice.  

The veteran filed a claim for service connection in April 
1994.  He indicated that he had had no medical treatment 
following service for the claimed disorders.

In his August 1995 substantive appeal, the veteran explained 
that his head injury was sustained when his bunker collapsed 
in DaNang after a rocket attack.  He stated that he was hit 
on the head on the front right side.  Consequently, he 
claimed that he now suffered from sinus problems and constant 
headaches since the injury.  He explained that his shrapnel 
wound to the left elbow was treated by the unit's corpsman 
who removed the shrapnel and cleaned the wound site.  The 
veteran added that he had been experiencing loss of feeling 
of the little and ring finger of his left hand ever since 
this injury.  With regard to his hearing loss, he explained 
that this was due to traumatic exposure to a 50 caliber 
machine gun which he was assigned to man, and that he could 
not wear hearing protection because he had to be alert in all 
of his senses.  

In a November 1997 hearing before a hearing officer at the 
RO, the veteran explained further that following the head 
injury, he suffered a large knot on the front of his head.  A 
corpsman cleaned the wound and put a patch over the knot.  He 
was dizzy for a few days and allowed to stay in the compound, 
but that was the extent of the medical care.  He added that 
there was "nothing serious beyond that."  He further 
testified that he had experienced headaches and sinus 
problems ever since as a result of his head injury in 
service.

Outpatient treatment records were obtained from the VA clinic 
in Corpus Christi, Texas dating from December 1993 to 
December 1999.  These are negative for any treatment of 
residuals of a head or elbow injury, or for hearing loss.  





Establishing Service Connection and
The Requirement of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain chronic diseases 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  

This provision of 38 U.S.C.A. § 1154(b) does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996); Caluza v. Brown, supra (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet.App. 46, 50 (1996).   Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular . . . injury was incurred     . 
. . in service but not a basis to link etiologically the 
[injury] in service to the current condition."  Cohen v. 
Brown, 10 Vet. App. 128, 137-38 (1997) (citing Libertine v. 
Brown, 9 Vet.App. 521, 524 (1996), and Caluza, supra).


Analysis

There is no evidence of injury to the head or an elbow wound 
in service.  Examination at separation from service did not 
show any residuals of injury to the head or left elbow.  
Nevertheless, because the veteran's discharge papers reveal 
that he is a combat veteran, and the described wounds are 
consistent with the circumstances of his service, his 
testimony is acceptable to show incurrence in service, even 
though there is no official record of such incurrence.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  With regard to his 
claim for hearing loss, the Board also accepts the claim that 
the veteran was exposed to acoustic trauma in service as a 
result of his exposure to a 50 caliber machine gun and high 
noise explosions from rocket attacks, artillery and mortars.  
See 38 U.S.C.A. § 1154(b).

However, there is no medical evidence linking the veteran's 
current condition, including any headaches and sinus 
problems, to head or left elbow injury in service.  Nor is 
there evidence linking any current hearing loss to acoustic 
trauma in service.  Examination at separation failed to note 
any residuals of a shell fragment wound, and his tested 
hearing was normal.  Nor is treatment show for any of the 
claimed disorders for at least 25 years following his release 
from active service.  The veteran does not meet the third 
element required for his claims for these disorders to be 
well grounded.  See Caluza, 7 Vet. App. at 506.  

Without medical evidence linking any current disorders to 
injury in service, the only remaining evidence is the 
veteran's own statements.  The veteran's testimony is not 
competent to establish that he incurred residuals of a head 
injury or left elbow injury during service, or that he has 
hearing loss as a result of acoustic trauma during his active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that any current disorders are the result of 
injury or acoustic trauma in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran fails to show the required nexus between any 
current disorders, and head or elbow injury or acoustic 
trauma in service.  See Caluza, 7 Vet. App. at 506.  There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).  See also Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for residuals of a head 
injury, residuals of a shrapnel wound to the left elbow, or 
bilateral hearing loss.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims for 
service connection for residuals of a head injury, residuals 
of a shell fragment wound to the left elbow, and bilateral 
hearing loss well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38, 42 (1997).

The veteran's representative has asserted that full 
development of the veteran's claims should be undertaken even 
if they are not found to be well grounded.  The 
representative has argued that recent changes to VA's 
Adjudication Procedure Manual, M21-1, have the substantive 
effect of requiring that the VA assist the veteran in the 
development of his claim prior to making any prior decision, 
even if the claim is not well grounded.  The United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Id. at 486; see also Hensley v. West, No. 99-7029, slip op. 
at 10 (Fed. Cir. May 12, 2000) (embracing the holding in Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. Cir 1997), "that the 
duty to assist does not attach until the claim is considered 
to be well grounded").  Thus, a remand for further 
development is not warranted on this basis.


II.  Reopening the Claims for Residuals of Pneumonia and Heel 
Contusions.

Factual Background

The service medical records show that the veteran was treated 
during service for heel contusion and pneumonia.  On his 
separation examination, the examiner noted normal lungs and 
feet.  Based on this finding, the veteran was denied service 
connection for heel contusion and residuals of pneumonia in a 
June 1979 rating decision.  The veteran was notified of the 
decision in July 1979, however, he did not appeal within the 
time allowed and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In April 1994, the veteran filed a claim for service 
connection for pneumonia and bronchial problems, and a 
bilateral heel disorder.  This was accepted as a request to 
reopen his previously denied claims for pneumonia and heel 
contusions.  VA outpatient treatment records, dating from 
December 1993 to January 1995, were obtained and associated 
with the claims file.  The RO denied the veteran's attempt to 
reopen these claims in May 1995 rating decision, when the RO 
informed the veteran that the evidence did not constitute new 
and material evidence.  

In November 1997, the veteran provided testimony in a 
personal hearing before a Hearing Officer at the RO.  He 
described heel contusions in service, and stated that he 
still had problems with pain in the heels of his feet.  
Regarding his residuals of pneumonia, he testified that he 
was still getting treatment for bronchitis and whenever he 
would get infected he would go to the clinic and get some 
penicillin and clear up the infection.  

Additional records were received from the VA outpatient 
treatment clinic in Corpus Christi Texas for treatment from 
December 1997 to December 1999.  In January 1999, the veteran 
was treated for complaints of chest congestion and cough.  
The assessment was bronchitis, probably bacterial, following 
an upper respiratory infection.  In November 1999, he was 
treated for complaints of a sore throat.  The assessment was 
pharyngitis, upper respiratory infection and bronchitis.  


Applicable Law

Because the RO previously denied the veteran's claims for 
service connection for a heel contusion and pneumonia in June 
1979, and because the veteran did not initiate an appeal by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of finality 
applies as enunciated in 38 U.S.C.A. § 7105(c).  As such, the 
reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 284-85 (1996); see 
also Hickson v. West, 12 Vet. App. 247, 251 (1999).  

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been outlined by the 
United States Court of Appeals for Veterans Claims.  Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material," in the 
sense that does not bear directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  38 C.F.R. § 3.156 (1999).  
Second, if new and material evidence has been presented, 
immediately upon reopening VA must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  There is no duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the claim is well grounded, VA may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc). 

Evidence received since the prior final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3, 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 68, 75-76 (1995).

The Board notes that in Hodge v. West, supra, the United 
States Court of Appeals for the Federal Circuit held that the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In Colvin, the 
Court adopted the following test with respect to the nature 
of the evidence which would constitute "material" evidence 
for purposes of reopening a previously denied claim: "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  
Colvin, 1 Vet. App. at 174.  In light the holding in Hodge, 
the Board will analyze the evidence the evidence submitted in 
the instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

In view of the fact that the Court has held, in Fossie v. 
West, 12 Vet.App. 1, 4 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent that one previously 
employed by Colvin, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).


Analysis

The Board notes that since the June 1979 denial by the RO, 
the veteran has submitted only VA outpatient treatment 
records and his own testimony in support of his claims to 
reopen.  The outpatient treatment records are new in that 
this evidence was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, the new evidence must (1) bear directly and 
substantially on the specific matter under consideration, and 
(2) is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  See Fossie 
v. West, supra.

The Board concludes that the veteran has not submitted 
material evidence concerning his claims for service 
connection for a heel contusion and residuals of pneumonia.  
These records do not show any treatment for a heel disorder, 
and while there is treatment for bronchitis, the fact that 
the veteran may now currently have bronchitis, or any 
respiratory disorder as shown by recent VA treatment records, 
is not material in this case because there are no medical 
opinions relating this current diagnosis to his treatment in 
service.  The recent treatment alone, then, is not so 
significant that it requires reopening of this claim.  This 
evidence is also not significant when considered in 
conjunction with the evidence previously of record, since the 
prior evidence showed no evidence of heel contusion or 
residuals of pneumonia which was related to service.

The veteran's contention that he has heel contusions and 
bronchitis as a result of his military service is neither 
material nor competent evidence.  There is no evidence that 
he possesses the requisite medical knowledge to render an 
opinion on a matter requiring medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the June 1979 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's June 1979 decision denying service connection for a 
heel contusion and residuals of pneumonia remains final.  See 
Hodge, 155 F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 
7105(c)(West 1991); 38 C.F.R. § 3.156 (1999).

The Board views its discussion as sufficient to inform the 
veteran of the requirements necessary to complete his 
application to reopen his claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette, supra.

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 












(CONTINUED ON NEXT PAGE)


ORDER

Because they are not well grounded the veteran's claims for 
service connection for residuals of a head injury, residuals 
of a shell fragment wound to the left elbow, and bilateral 
hearing loss are denied.

New and material evidence not having been submitted to reopen 
the claims for entitlement to service connection for 
residuals of pneumonia and heel contusions, those benefits 
remain denied.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

